IN THE COURT OF APPEALS OF NORTH CAROLINA

                                      2022-NCCOA-656

                                      No. COA 22-114

                                    Filed 4 October 2022

     Wake County, No. 17 CRS 222820

     STATE OF NORTH CAROLINA

                 v.

     CHARLES SINGLETON, Defendant.


           Appeal by Defendant-Appellant from judgment entered 5 August 2021 by

     Judge Jeffery B. Foster in Wake County Superior Court. Heard in the Court of

     Appeals 23 August 2022.


           Attorney General Josh H. Stein, by Assistant Attorney General Benjamin
           Szany, for the State.

           Danielle Blass for the Defendant-Appellant.


           DILLON, Judge.


¶1         On 5 August 2021, Charles Singleton (“Defendant”) was found guilty of second-

     degree forcible rape and first-degree kidnapping in connection with an encounter he

     had when he was 63 years old with an intoxicated, 18-year-old female college student

     (hereinafter “Jane”) during the early morning hours of 26 November 2017.
                                      STATE V. SINGLETON

                                        2022-NCCOA-656

                                       Opinion of the Court



                                         I. Background

¶2         On Saturday 25 November 2017, Jane went to a restaurant-bar on Fayetteville

     Street in downtown Raleigh with a group of friends. At the time, Jane was in her

     freshman year in college and was home for Thanksgiving break. That evening and

     into the early morning hours of Sunday 26 November 2017, she consumed several

     alcoholic beverages, becoming highly impaired.

¶3         Around 2:00 a.m. that Sunday morning, Jane was dancing with her older sister

     and a friend inside the restaurant-bar. She testified that her next memory was from

     about 3 1/2 hours later, at 5:25 a.m., when she found herself inside of Defendant’s car

     in a parking lot several blocks from Fayetteville Street with Defendant on top of her

     engaging in sexual intercourse with her.

¶4         Security video cameras in downtown Raleigh show that at about 2:25 a.m.

     Defendant helped Jane into the passenger seat of his car, then got into the driver’s

     seat, and drove away.

¶5         Jane testified as follows: When she became aware that she was in Defendant’s

     car at around 5:25 a.m., she told Defendant to get off her. Defendant complied. She

     tried to locate her cell phone and asked Defendant to call her number from his cell

     phone number. Defendant complied. Almost immediately after realizing that her

     cell phone was nowhere to be found, she fled the scene on foot. Defendant did not try
                                      STATE V. SINGLETON

                                         2022-NCCOA-656

                                        Opinion of the Court



     to prevent her from fleeing. Around 6:00 a.m., she arrived at a gas station and called

     her sister for help.

¶6          Over the next few hours, Jane was taken to a police station, where she reported

     that she was raped by an older man, and then to InterAct, where she underwent a

     physical exam. She remained impaired by the alcohol that she had consumed several

     hours earlier. Blood and hair samples were taken during the exam.

¶7          At 8:27 a.m,, three hours after running from Defendant’s car, Jane took a

     breath test, which showed her alcohol content to be .13.

¶8          Defendant testified as follows concerning his encounter with Jane: A little

     after 2:00 a.m., he came upon Jane lying on the sidewalk near Fayetteville Street.

     He woke her up. He asked her if she would like to get in his car to get out of the cold.

     She consented. He helped her to his car. They engaged in small talk. Eventually,

     she fell asleep in his car. He drove around, away from the busyness of Fayetteville

     Street, to a secluded parking lot. At some point, she woke up and asked Defendant

     to have sex with her. He complied. They rested for about 30 minutes and then

     engaged in consensual sex again. Jane then asked Defendant to help her find her

     phone and to call her phone. She then “took off.” He did not see her again.

¶9          Defendant was tried for second-degree rape and first-degree kidnapping. He

     was sentenced to two terms of 73-148 months to run consecutively.            Defendant

     appeals, challenging both convictions.
                                        STATE V. SINGLETON

                                           2022-NCCOA-656

                                         Opinion of the Court



                                            II. Analysis

                                       A. Second-Degree Rape

¶ 10         Defendant was convicted for violating Section 14-27.22(a)(2) of our General

       Statutes, which provides that a person commits second-degree forceable rape when

       he “engages in vaginal intercourse with another person” who is “physically helpless”

       and he “knows or should reasonably know that the other person [is] physically

       helpless.” N.C. Gen. Stat. § 14-27.22(a)(2) (2017).

¶ 11         Defendant contends the superior court lacked jurisdiction to try him for this

       crime because the charging indictment from the grand jury failed to allege one of the

       essential elements; namely, that he knew or reasonably should have known that Jane

       was physically helpless when he engaged in sexual intercourse with her. For the

       reasoning below, we must agree with Defendant.

¶ 12         In this case, the grand jury alleged as follows in its indictment against

       Defendant for second-degree rape:

                    THE JURORS FOR THE STATE UPON THEIR OATH
                    PRESENT that on or about November 26, 2017, in Wake
                    County, the defendant named above unlawfully, willfully,
                    and feloniously did engage in vaginal intercourse with
                    [Jane], who was at the time, physically helpless. This act
                    was done in violation of NCGS § 14-27.22.
                                        STATE V. SINGLETON

                                          2022-NCCOA-656

                                         Opinion of the Court



       Though there was sufficient evidence presented at the trial from which the jury could

       find that Defendant knew or reasonably should have known that Jane was physically

       helpless, this indictment contains no such allegation.

¶ 13         A key purpose of an indictment is to give “reasonable notice of the charge

       against him . . . so that he may prepare his defense and protect himself against double

       jeopardy.” State v. Spivey, 368 N.C. 739, 744, 782 S.E.2d 872, 875 (2016).

¶ 14         But another purpose of an indictment in North Carolina is to confer upon the

       superior court jurisdiction to try a defendant. Indeed, the Declaration of Rights

       contained in our North Carolina Constitution require the grand jury to indict and a

       petit jury to convict for the offenses charged by the grand jury. N.C. Const. art. I, §

       22. As our Supreme Court has noted, “Every [citizen] . . . has a right to the decision

       of twenty-four of his fellow citizens upon the question of his guilt; first, by a grand

       jury, and secondly, by a petty jury of good and lawful [citizens].” State v. Moss, 47

       N.C. 66, 69 (1854).

¶ 15         In some jurisdictions, the failure to allege an essential element of a crime in

       the indictment is not jurisdictional and can be waived. See, e.g., United States v.

       Cotton, 535 U.S. 625, 631 (2002) (failure of an indictment to charge a federal crime is

       not a jurisdictional defect but rather “only goes to the merits of the case.”) Treating

       this defect as non-jurisdictional appears to be the majority view. See State v. Dunn,

       375 P.3d 332, 355 304 Kan. 773 (2016) (“Indeed, the view that a failure to include an
                                         STATE V. SINGLETON

                                            2022-NCCOA-656

                                           Opinion of the Court



       essential element in the charging document is a jurisdictional defect [has] quickly

       become the minority view in state and federal jurisdictions.”)

¶ 16         However, North Carolina continues to follow the minority view, that the failure

       to allege each element of the crime is a jurisdictional defect which can be raised for

       the first time on appeal. State v. Williams, 368 N.C. 620, 622, 781 S.E.2d 268, 270

       (2016) (“Where an indictment is alleged to be invalid on its face, thereby depriving

       the trial court of jurisdiction, a challenge to that indictment may be made at any time,

       even if it was not contested in the trial court.”)

¶ 17         The State argues that the indictment in this case is, nonetheless, sufficient

       under Section 15-144.1(c), which allows a so-called “short form” indictment in the

       prosecution of second-degree rape. That statute provides, in relevant part, that:

                    If the victim is . . . physically helpless, it is sufficient to
                    allege that the defendant unlawfully, willfully, and
                    feloniously did carnally know and abuse a person . . . who
                    was . . . physically helpless . . . .”

       N.C. Gen. Stat. § 15-144.1 (2017). Though such allegations do not detail the facts

       supporting the crime alleged, they do touch on all the elements of Section 14-27.22(3).

¶ 18         And our Supreme Court has held that an indictment is not necessarily fatal if

       its language does not use the precise language of a statute allowing for short form

       indictment language, so long as the indictment uses language that is synonymous

       with the statutory language. See State v. Tart, 372 N.C. 73, 77, 824 S.E.2d 837, 840
                                       STATE V. SINGLETON

                                         2022-NCCOA-656

                                        Opinion of the Court



       (2019). In Tart, our Supreme Court analyzed a short form murder indictment which

       used the phrase “slay . . . with malice aforethought” instead of the word “murder” as

       required by statute. Id. at 76, 824 S.E.2d at 839. While recognizing that the words

       “slay” and “murder” are not interchangeable, the Court held that the word “slay”

       coupled with “with malice aforethought” was sufficient. Id. at 79, 824 S.E.2d at 841

       (“We hold that the use of the term “slay” instead of “murder” in an indictment that

       also includes an allegation of “malice aforethought” complies with the relevant

       constitutional and statutory requirements for valid murder offense indictments[.]”)

¶ 19         The indictment here uses the phrase “engaged in vaginal intercourse” where

       the statute requires the phrase “carnally know and abuse.” While the phrase used in

       the indictment is a sufficient substitute for “carnally know,” it is not a sufficient

       substitute for the word “abuse”. The verb “abuse” (or some equivalent) is required as

       a means of describing the essential element that was omitted from the indictment

       here, that Defendant “knew or reasonably should have known” that Jane was

       physically helpless. The inclusion of “abuse” is necessary to describe that Defendant

       knew and took advantage of Jane’s physical inability to resist his advances.

¶ 20         Again, there was sufficient evidence presented at trial that Defendant raped

       Jane. However, the indictment simply fails to allege the crime. We have no choice

       but to vacate the portion of the judgment convicting Defendant of second-degree rape

       and dismiss the indictment.
                                        STATE V. SINGLETON

                                          2022-NCCOA-656

                                         Opinion of the Court



                                  B.     First-Degree Kidnapping

¶ 21         Defendant argues the trial court erred by failing to dismiss the charge of first-

       degree kidnapping for insufficiency of the evidence.

¶ 22         To survive a motion to dismiss, there must be substantial evidence of each

       essential element of the crime and that the defendant is the perpetrator. State v.

       Winkler, 368 N.C. 572, 574, 780 S.E.2d 824, 826 (2015). When reviewing the evidence

       to determine whether it is substantial enough to survive a motion to dismiss, evidence

       must be considered in the light most favorable to the State, and the State is entitled

       to every reasonable inference from the evidence. Id. at 574, 780 S.E.2d 826. “Whether

       the State presented substantial evidence of each essential element is a question of

       law”, which we review de novo. State v. Phillips, 365 N.C. 103, 133-34, 711

       S.E.2d 122, 144 (2011).

¶ 23         We note that the indictment charging Defendant with first-degree kidnapping

       alleges the wrong date. Where the events occurred in November 2017 – and the

       portion of the indictment alleging Defendant with rape alleges the correct date – the

       portion of the indictment charging him with kidnapping alleges that he committed

       the act in November 2018. This defect, however, is not fatal, as the date is not an

       essential element and as there is no indication that Defendant was prejudiced

       thereby. See, e.g., State v. Price, 310 N.C. 596, 599, 313 S.E.2d 556, 559 (1984).

¶ 24         In any event, the essential elements of the offense of first-degree kidnapping
                                         STATE V. SINGLETON

                                            2022-NCCOA-656

                                           Opinion of the Court



       relevant to this case are that the defendant (1) “confined, restrained, or removed” the

       victim, (2) without the consent of the victim, (3) to facilitate the commission of a

       felony, and (4) the defendant did not release the victim in a safe place. N.C. Gen.

       Stat. § 14–39 (2017).

¶ 25          We conclude the evidence, when viewed in the light most favorable to the State,

       is sufficient to support the jury’s verdict.

¶ 26          There was evidence that Defendant removed Jane from the busy part of

       downtown Raleigh when he placed her in his car and drove away with her.

¶ 27          There was evidence that Defendant removed Jane without her consent, as

       there was evidence that Jane was severely impaired. Even if Jane consented to get

       in Defendant’s car to get out of the cold, as he testified, there is evidence that she fell

       asleep, and that Defendant (without her consent) drove her away to a more secluded

       spot. And there is evidence that Defendant removed Jane to the secluded parking lot

       for the purpose of committing second-degree rape on a physically helpless person. See

       State v. White, 307 N.C. 42, 48-49, 296 S.E.2d 267, 271 (1982).

¶ 28          Finally, there was evidence from which the jury could infer that Defendant did

       not release Jane in a safe place. It may be that Defendant allowed Jane to escape

       and therefore “released” her. However, there is sufficient evidence that the location

       of the release was not a “safe place”, given her condition. Jane was severely impaired.

       The area was secluded, away from the area that she was familiar with. It was more
                                         STATE V. SINGLETON

                                           2022-NCCOA-656

                                          Opinion of the Court



       than an hour before sunrise on a Sunday morning, when very few places were open.

       She was some distance from a place where she could get help in her impaired state.

       Defendant did not attempt to follow her to make sure she found help.

¶ 29         Accordingly, we find no error regarding Defendant’s kidnapping conviction.

                                            III. Conclusion

¶ 30         The portion of the indictment charging Defendant with second-degree rape is

       fatally defective, as it fails to allege that Defendant knew or reasonably should have

       known that Jane was physically helpless and thus failed to convey jurisdiction on the

       court to adjudicate this offense. Due to the trial court’s lack of jurisdiction, Defendant

       was never placed in jeopardy as to second-degree rape. Therefore, we vacate the

       portion of the judgment convicting Defendant of that crime without prejudice to the

       State to re-indict Defendant or to Defendant to challenge a new indictment under

       N.C. Gen. Stat. § 15A-926(c) or other law.

¶ 31         Regarding the portion of the judgment convicting Defendant of first-degree

       kidnapping, we conclude Defendant received a fair trial, free from reversible error.

       Defendant, of course, may seek relief in the trial court to have his credit for time

       served which was applied to his rape conviction applied to his kidnapping conviction.

             NO ERROR IN PART; VACATED & DISMISSED IN PART.

             Judges CARPENTER and GORE concur.